Citation Nr: 1432915	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-38 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to February 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In June 2010, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of the proceeding has been associated with the claims file.

The Board remanded this matter, as well as entitlement to service connection for bilateral hearing loss in April 2011 for additional development, which has been completed.  On remand, the RO granted service connection for bilateral hearing loss and that issue is no longer before the Board.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" and "VBMS" systems to insure a total review of the evidence.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the Veteran's tinnitus had its onset during service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for tinnitus, which represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran seeks service connection for tinnitus which he contends is the result of excessive military noise exposure while serving as a signalman on an aircraft carrier.  He reported being positioned on a signal bridge over a flight deck working or standing watch, daily, without the use of ear protection.  The Veteran's service treatment records are devoid of reference to, complaint of, or treatment for, tinnitus.

A VA treatment record dated November 2009 shows that the Veteran complained of having tinnitus, which he described as a humming that lasted 15 minutes to one hour.  At his hearing before the Board in June 2010, he testified that he had tinnitus.  

An April 2011 VA examination report shows that the Veteran could not indicate the exact date for the on-set of his tinnitus; however, he felt it likely began near the time of his separation from the military.  He reported that the intensity of his tinnitus had increased over the years until a few years ago when his tinnitus became unnoticeable.  He said he was not experiencing tinnitus at the time of his examination.  The examiner opined that tinnitus is a symptom more likely than not related to hearing loss; however, the examiner offered a negative nexus opinion regarding the relationship of the Veteran's tinnitus to his service because the Veteran denied having current tinnitus.  In November 2012, the Veteran had a VA examination for bilateral hearing loss.  He denied having recurrent tinnitus.

Based on the foregoing, the Board finds that the Veteran is competent to report symptoms such as ringing in his ears, because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The Board concludes that the Veteran's lay testimony provides an adequate basis on which to grant service connection for tinnitus, to include the existence of tinnitus during the pendency of the claim.  While there is no medical evidence of record linking the Veteran's tinnitus to military service, his statements alone may be considered competent evidence to make such a determination.  Given the Veteran's tinnitus during the pendency of his claim, his in-service noise exposure, and his competent and credible statements that he has experienced ringing in his ears since service, the Board concludes that at least a reasonable doubt arises as to whether his tinnitus was incurred in service.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, the evidence of record shows that the Veteran has had a diagnosis of tinnitus during the pendency of the claim and that his tinnitus was incurred in military service; therefore, service connection for tinnitus is warranted.  See 38 U.S.C.A. §§1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.


ORDER

Service connection for tinnitus is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


